Citation Nr: 1752577	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision, in which the RO denied the Veteran's request to reopen a claim for service connection for PTSD.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at a VA facility in Mountain Home, Tennessee.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran and his representative requested that this case be advanced on the docket (AOD) due to financial hardship.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown).  In support of this request, the Veteran submitted documents showing that a court granted bankruptcy relief in July 2011.  The Board has considered the AOD request and accompanying evidence submitted by the Veteran, but unfortunately, as such documents are from over 6 years ago, the Board finds that the Veteran has not submitted sufficient evidence to demonstrate current, severe financial hardship.  The AOD request is therefore denied.  The Board will however reconsider the request should the Veteran submit additional evidence demonstrating the current existence of such hardship.

As regards current characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 (West 2012) to address the question of whether new and material evidence has been received to reopen the previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The de novo claim for service connection for PTSD is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an April 2009 rating decision, the RO denied service connection for PTSD; a timely NOD was filed later that month, and the RO issued an SOC in February 2010; however, the Veteran did not file a substantive appeal, and no pertinent exception to finality applies.

3.  Additional evidence associated with the claims file since the April 2009 rating decision (and the February 2010 SOC issued in furtherance of the Veteran's unperfected appeal of that decision) relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.156(b)-(c), 19.32, 20.200, 20.302, 20.1103 (2017).

2.  As additional evidence received since the April 2009 rating decision (and the February 2010 SOC issued in furtherance of the Veteran's unperfected appeal of that decision) is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the request to reopen a claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Under legal authority in effect at the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110 (West 2002 - 2012); 38 C.F.R. § 3.303 (2008 - 2017).  Also, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2008 - 2017).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008 - 2017).

The Veteran's initial claim for service connection for PTSD was denied in an April 2009 rating decision by the RO.  The pertinent evidence then of record consisted of the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and his lay statements.  The RO denied the claim on the bases that the evidence was not sufficient to confirm an in-service event, and that there was no evidence of incurrence of PTSD in service.  

The Veteran was notified of this denial in an April 2009 letter, and he filed a timely NOD with the denial later that month.  In February 2010, the RO issued an SOC that reflected consideration of all new argument and evidence associated with the claims file-specifically, additional lay statements from the Veteran.  The Board notes that Appellate review is initiated by an NOD and completed by a substantive appeal filed after an SOC has been furnished to an appellant.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of an SOC, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C. § 7105(b)(2); 38 C.F.R. § 20.302(b).  In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the claim for service connection for PTSD following the February 2010 SOC, the RO closed the appeal.  Accordingly, the RO did not certify the issue to the Board at that time, and no further action was taken by VA to suggest that the issue was on appeal.  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).

Therefore, the RO's April 2009 denial of the claim is final as to the evidence then of record (and, at the time of the February 2010 SOC issued in furtherance of the unperfected appeal of that denial), and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran filed his claim to reopen his previously denied claim for service connection for PTSD in January 2012.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the April 2009 rating decision and the February 2010 SOC issued in furtherance of the Veteran's unperfected appeal of that decision includes VA treatment records, lay statements from the Veteran, lay statements from the Veteran's family (mother, sister, and ex-wife), a lay statement from a fellow service member who served in the same unit as the Veteran in Vietnam, a transcript of the February 2017 Board hearing, and photographs.  In particular, the lay statements from the Veteran's family and fellow service member provide additional support to corroborate the in-service stressor event initially described in connection with the prior PTSD claim.  In addition, the Veteran's lay statements, testimony, and submitted photographs include further details of the initially described in-service stressor event, as well as descriptions of two additional stressor events that were not considered in connection with the prior PTSD claim.  

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously denied claim.  This evidence is "new" in that it was not before the RO at the time of the April 2009 rating decision and the February 2010 SOC and is not duplicative or cumulative of the evidence previously of record.  Moreover, this evidence, while certainly not conclusive, is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, whether there is sufficient evidence of an in-service stressor.  Thus, when considered in light of the evidence previously of record, the evidence added to the record provides a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for PTSD, to this extent only, the appeal is granted.


REMAND

The Board finds that further AOJ action on the reopened claim for service connection for PTSD, on the merits, is warranted.

During the February 2017 Board hearing, the Veteran contended that he has PTSD as a result of in-service traumas.  Such traumas include: running over an allied Vietnamese soldier in a motor vehicle accident, and then being beaten in retaliation by other allied Vietnamese soldiers; getting cut across his lip with a knife during a fight with South Vietnamese locals; and being in a mortar attack.

As noted above, service connection for PTSD requires medical evidence diagnosing PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f).  If the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

In this case, VA treatment records, to include a January 2012 psychiatry note, document diagnoses of PTSD.  In addition, while the Veteran's claimed in-service stressors have not been verified, the evidence of record-particularly, his fellow service member's statement attesting to the occurrence of the killing of a South Vietnamese male in a motor vehicle accident and of mortar rounds and rocket fire-tends to corroborate the occurrence of his claimed in-service stressors.  Also, the collective evidence of record indicates that the Veteran did suffer some trauma in service.  In this regard, the Veteran submitted lay statements from his mother, sister, and ex-wife stating that he was different after returning from service in Vietnam.  

Under these circumstances, the Board finds that the Veteran should be afforded a VA examination that includes a determination as to whether the Veteran has PTSD as a result of an in-service stressor so as to comply with the duty to assist.  38 U.S.C. § 5103A(d); 38 C.F.R. 3.159 § (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the AOJ should arrange for the Veteran to undergo a VA PTSD examination, by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Mountain Home, Tennessee, and that records from those facilities dated through January 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Mountain Home VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Mountain Home VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA PTSD examination, by a psychiatrist or psychologist. 

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specify whether the diagnostic criteria for PTSD are met.  If so, the examiner must clearly explain how the criteria for the disorder are met, to include identifying the stressor(s) supporting the PTSD diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and commenting upon the relationship between the stressor(s) and the Veteran's symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


